HAWKINS, Presiding Judge.
Appellants were jointly indicted and jointly tried upon a charge of robbery. Each was convicted and punishment assessed against each of seven years in the penitentiary. All gave notice of appeal.
Marlin Holton filed his personal affidavit advising that he did not desire to further prosecute his appeal and the appeal was dismissed as to him on November 4, 1942.
John Benard on the 13th day of January, 1943, filed his personal affidavit advising that he did not desire to further prosecute his appeal, and same as to him is dismissed.
No bills of exception or statement of facts has been brought forward. A number of special charges were requested, some of which were given and some refused. The refused instructions cannot be appraised in the absence of the facts. Likewise, objections to the court’s instructions to the jury must be presumed to have been applicable to the facts as developed, and there is nothing before us indicating the contrary.
The judgment as to Gilbert May and Irvin McCray is affirmed.